DETAILED ACTION
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference of Wu (U.S. Patent No. 10,891,888) teaches a display device capable of monitoring voltage of pixel array wherein the power pin may provide a function of providing a power good signal when an output voltage is stable and ready to satisfy the power requirement of a circuit so as to enable the circuit inside a power adapter to start operating and supply power to the device. Wu does not teach a voltage stabilizer having a positive terminal connected with the sensor output terminal of a piezoelectric sensor and to receive the sensing signal outputted by the piezoelectric sensor. The voltage stabilizer stores an energy of the sensing signal and keeps a voltage of the sensing signal as a constant. Wherein in order to keep the voltage of the sensing signal as a constant the criteria of the rate of change of pressure has to be zero. Wu further does not teach a discharger having a first terminal connected with the positive terminal of the voltage stabilizer and a second terminal connected to the ground wherein its control terminal receives a trigger signal and an operation sensor to output the trigger signal according to the operation that is sensed by the control terminal as mentioned in claim 1 and as mentioned similarly in claim 9
Chang (U.S. Patent No. 9,141,216) teaches a method and device for dual differential sensing in a touch panel wherein the device detects a range of single sensor in a two dimensional detecting range. The sensor or a piezoelectric sensor with surface acoustic wave detection obtains one dimensional sensing information in the two dimensional detecting range. Chang does not teach a voltage stabilizer having a positive terminal connected with the sensor output terminal of a piezoelectric sensor and to receive the sensing signal outputted by the piezoelectric sensor. The voltage stabilizer stores an energy of the sensing signal and keeps a voltage of the sensing signal as a constant. Wherein in order to keep the voltage of the sensing signal as a constant the criteria of the rate of change of pressure has to be zero. Chang further does not teach a discharger having a first terminal connected with the positive terminal of the voltage stabilizer and a second terminal connected to the ground wherein its control terminal receives a trigger signal and an operation sensor to output the trigger signal according to the operation that is sensed by the control terminal as mentioned in claim 1 and as mentioned similarly in claim 9.
Shibata (U.S. Patent No. 10,247,633) teaches a combustion pressure sensor with built-in charge amplifier wherein  a combustion pressure sensor with a built-in charge amplifier includes a sensor body and a charge amplifier. The sensor body includes a piezoelectric element having a ground side end connected to a chassis ground through a housing, and detects a pressure in a combustion chamber of an engine and  the voltage generating circuit generates the reference voltage based on the chassis ground as a reference. Therefore, the voltage converting unit can accurately convert the output of the sensor body, which is generated based on the potential of the chassis ground, into the voltage signal. Shibata does not teach a voltage stabilizer having a positive terminal connected with the sensor output terminal of a piezoelectric sensor and to receive the sensing signal outputted by the piezoelectric sensor. The voltage stabilizer stores an energy of the sensing signal and keeps a voltage of the sensing signal as a constant. Wherein in order to keep the voltage of the sensing signal as a constant the criteria of the rate of change of pressure has to be zero. Shibata further does not teach a discharger having a first terminal connected with the positive terminal of the voltage stabilizer and a second terminal connected to the ground wherein its control terminal receives a trigger signal and an operation sensor to output the trigger signal according to the operation that is sensed by the control terminal as mentioned in claim 1 and as mentioned similarly in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishii (U.S. Pub. No. 2014/0331791) teaches a displacement sensor having a voltage converting unit that contains a resistor connected to a piezoelectric element.
Watazu (U.S. Pub. No. 2016/0117035) teaches a pressure detection device and input device wherein The piezoelectric sensor according to the present invention can detect an electric charge generated from a piezoelectric sheet even when this electric charge generated from the piezoelectric sheet is very small.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691